Case 15-11724   Doc 57   Filed 04/01/19 Entered 04/03/19 09:08:45   Desc Main
                           Document     Page 1 of 5
Case 15-11724   Doc 57   Filed 04/01/19 Entered 04/03/19 09:08:45   Desc Main
                           Document     Page 2 of 5
Case 15-11724   Doc 57   Filed 04/01/19 Entered 04/03/19 09:08:45   Desc Main
                           Document     Page 3 of 5
Case 15-11724   Doc 57   Filed 04/01/19 Entered 04/03/19 09:08:45   Desc Main
                           Document     Page 4 of 5
Case 15-11724   Doc 57   Filed 04/01/19 Entered 04/03/19 09:08:45   Desc Main
                           Document     Page 5 of 5
